Per curiam.
Respondent, Joseph F. Page, was retained to collect delinquent hospital accounts for a client, but failed to remit certain proceeds to his client pursuant to their agreement. He has petitioned for voluntary surrender of his license to practice law in the State of Georgia. Based upon his admissions of fact and of conduct in violation of Standards 63 and 66 (a) of State Bar of Georgia Rule 4-102 and in view of the recommendation of the Review Panel of the State Disciplinary Board that the Respondent be allowed to surrender his license to practice law, it is directed that the Respondent be allowed to surrender his license.
*163Decided April 10, 1991.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Finch, McCranie, Brown & Thrash, Thomas W. Thrash, Richard W. Hendrix, for Page.
Before any reinstatement petition is granted, Respondent must comply with the reinstatement rules of the State Bar of Georgia in effect at such time.
Respondent’s petition for voluntary surrender of license is granted.

All the Justices concur.